Citation Nr: 0620547	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  02-07 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic 
cardiovascular disorder to include hypertension, 
arteriosclerotic heart disease, and myocardial infarction 
residuals, claimed as secondary to his service-connected 
hypothyroidism. 
 
2.  Entitlement to an increased disability evaluation for the 
veteran's hypothyroidism, currently rated as 60 percent 
disabling. 
 
3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from December 1954 through 
November 1956.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from May 1999, February 
2000, and September 2001 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  The case is now before the 
Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for a chronic 
cardiovascular disorder that he contends is secondary to his 
service-connected hypothyroidism.  He is also seeking an 
increased rating for his service connected condition, as well 
as total disability based upon individual unemployability 
(TDIU).  In August 2004, the appeal was remanded to obtain 
additional development.  In particular, the veteran was to be 
afforded a VA examination to determine the current nature and 
severity of both his chronic cardiovascular disabilities and 
his service-connected hypothyroidism.  

The claims file contains an August 2005 report from a VA 
heart examination.  The examiner, Helen Noel, whose medical 
specialty and status as a medical doctor is not evident from 
the report, noted that the veteran "failed to report to the 
scheduled exam."  The examiner then went on to conduct a 
lengthy review and corresponding narrative of the entire 
claims folder, and then drew conclusions from that.  At no 
time was the veteran examined to determine the current nature 
and severity of either his cardiovascular disabilities, or 
his hyperthyroidism.  It is not evident from the claims 
folder that the veteran was ever notified of the examination.  
There is no letter in the file notifying him of a date, time, 
and place, or notifying him of the repercussions of failing 
to report for the examination.  

If any action required by a remand is not undertaken, or is 
taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).  While the Board regrets the delay, because the 
remand instruction for a VA examination was taken in a 
clearly deficient manner, another remand is required.

38 C.F.R. § 3.159(b)(1) requires VA to notify the veteran of 
the evidence necessary to substantiate his claims.  The 
veteran's present claims include a cardiovascular condition 
secondary to a service-connected condition, as well as a TDIU 
claim.  Throughout the course of this appeal, VA has not 
notified the veteran of the evidence necessary to establish 
either secondary service connection, or TDIU.  Also, during 
the pendency of this appeal the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, the VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
again be remanded for proper notice under 38 C.F.R. 
§ 3.159(b)(1), including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has fully complied with 
its duties to notify and assist the 
veteran by issuing corrective notice 
compliant with 38 C.F.R. § 3.159(b) 
(2005).  This corrective notice must 
notify the veteran of the evidence 
necessary to establish a secondary service 
connection claim and a claim for TDIU, and 
also be compliant with the recent decision 
in Dingess/Hartman v. Nicholson,  
19 Vet. App. 473 (2006).   
 
 
2.  Schedule the veteran for a VA 
examination that is sufficiently broad to 
accurately determine the current nature 
and severity of both his chronic 
cardiovascular disabilities and his 
service-connected hypothyroidism.  All 
appropriate tests and studies should be 
accomplished and the findings then 
reported in detail.

The examiner(s) should advance an opinion 
addressing the following question:  Is it 
more likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that any 
identified chronic cardiovascular disorder 
is etiologically related to the veteran's 
service-connected hypothyroidism; 
increased in severity beyond its natural 
progression as the result of the veteran's 
hypothyroidism; or constitutes 
"cardiovascular involvement" within the 
veteran's hypothyroid disability picture.

The examiner(s) should fully describe all 
identified symptomatology of the veteran's 
hypothyroidism.  The examiner(s) should 
also express an opinion as to the impact 
of the veteran's hypothyroidism upon his 
vocational pursuits.  
 
Send the claims folder to the examiner or 
examiners for review. The examination 
report should specifically state that such 
a review was conducted.  Proper notice of 
the examination(s) must be sent to the 
veteran and a copy of such notice placed 
in the claims folder. 
 
3.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


